Exhibit 10.3

 

LOGO [g771862g0805215456149.jpg]

  

AQUINOX PHARMACEUTICALS (CANADA) INC.

     

450 – 887 Great Northern Way

   Tel         604.629.9223   

Vancouver, BC, Canada V5T 4T5

   Fax         778-331-4486         Web         www.aqxpharma.com

Private & Confidential

August 5, 2019

Kamran Alam

Dear Kamran:

Re:         Fixed-Term Employment Agreement

As part of ongoing restructuring, in which Aquinox Pharmaceuticals, Inc. is
merging with Neoleukin Therapeutics, Inc. on or around August 8, 2019, we are
offering you a further term contract with Aquinox Pharmaceuticals (Canada) Inc.
(“Aquinox” or the “Company”), in return for which we are offering a Retention
Bonus. As your employment with Aquinox is set to end on August 8, 2019 in
accordance with section 5(d) of your Employment Agreement, and amendments
thereto, dated May 13, 2014. As a result, pursuant to good and valuable
consideration, this new term of employment will be treated as fresh employment,
for all purposes.

The following Agreement contains the terms and conditions of your employment
with Aquinox commencing on August 9, 2019 and continuing until May 31, 2020
unless terminated in accordance with the provisions of this Agreement.
Therefore, in consideration of your fresh employment with the Company and the
promises, the mutual covenants and agreements set forth in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which you
hereby acknowledge, you agree as follows:

 

1.

Definitions

In this Agreement:

 

  (a)

“Affiliate” has the same meaning as in the Canada Business Corporations Act or
any successor legislation, as amended from time to time.

 

  (b)

“Agreement” means this agreement and schedules attached to this agreement, as
amended or supplemented from time to time by mutual written consent of both
Parties.

 

  (c)

“approved by the Company” or words of similar import means approved by an
authorized representative of the Company other than you.

 

  (d)

“Base Salary” means the base compensation paid to you on a semi-monthly basis
and does not include benefits or other incentive compensation.

 

  (e)

“Board” means the board of directors of the Company.



--------------------------------------------------------------------------------

  (f)

“Business” means the business of investigating, discovering, developing,
evaluating, or commercializing pharmaceutical compositions for which the Company
has initiated a plan or program of investigation, discovery, development,
evaluation or commercialization prior to or during your employment with the
Company.

 

  (g)

“Cause” means any one or more of the following:

 

  (i)

A material breach of any of your obligations or duties pursuant to this
Agreement, which remains uncured seven days from you becoming aware of the
breach;

 

  (ii)

Gross negligence or willful misconduct in the course of employment;

 

  (iii)

Any action or activity that is contrary to applicable insider trading rules or
any other applicable securities rules or legislation;

 

  (iv)

An act or omission involving dishonesty or fraud;

 

  (v)

Substantial and repeated failure to perform the duties reasonably expected of an
employee in the biotechnology industry, or to perform certain duties as
reasonably directed by management or the Board, or

 

  (vi)

Any other act, omission or conduct constituting cause at common law or under the
laws of British Columbia.

 

  (h)

“Commencement Date” means your first day of employment of August 9, 2019.

 

  (i)

“Company” means Aquinox Pharmaceuticals (Canada) Inc., a corporation continued
under the laws of Canada having a business address at Suite 450 – 887 Great
Northern Way, Vancouver, British Columbia V5T 4T5, and includes subsidiaries or
affiliates of the Company where used in the context of Confidential Information
or intellectual property rights or protection.

 

  (j)

“Confidential Information” means trade secrets and other information, in
whatever form or media, in the possession or control of the Company, which is
owned by the Company or by one of its clients or suppliers or a third party with
whom the Company has a business relationship (collectively, the “Associates”),
and which is not generally known to the public and has been specifically
identified as confidential or proprietary by the Company, or its nature is such
that it would generally be considered confidential in the industry in which the
Company or its Associates operate, or which the Company is obligated to treat as
confidential or proprietary.

Confidential Information includes, without limitation, the following: (i) the
Products and confidential or proprietary facts, data, techniques, materials and
other information related to the Products or the Business of the Company,
including all related developmental or experimental work or research, related
documentation owned or marketed by the Company and related formulas, algorithms,
patent applications, concepts, designs, flowcharts, ideas, programming
techniques, specifications and software programs (including source code
listings), methods, processes, inventions, sources, drawings, prototypes and
patterns; (ii) all Developments; (iii) information regarding the Company’s
business operations, methods and practices, including market strategies, product
pricing,



--------------------------------------------------------------------------------

margins and hourly rates for staff and information regarding the financial,
legal and corporate affairs of the Company; (iv) the names of the Company’s
Associates and the nature of the Company’s relationships with such Associates;
and (v) technical and business information of or regarding the Company’s
Associates. Confidential Information does not include information that is or
becomes generally available to the public without your fault or that you can
establish, through written records, was in your possession prior to its
disclosure to you in connection with your employment.

 

  (k)

“Developments” includes, without limitation, all:

 

  (i)

Products, software, documentation, research, data, designs, reports, flowcharts,
trade-marks, specifications and source code listings, and any related works,
including any enhancements, modifications or additions to the Products owned,
licensed, sold, marketed or used by the Company;

 

  (ii)

copyrightable works of authorship including, without limitation, any technical
descriptions for Products, user guides, illustrations and advertising materials;
and

 

  (iii)

inventions, devices, integrated circuit topographies, discoveries, concepts,
ideas, algorithms, formulae, know-how, processes, techniques, systems, methods,
operating capabilities and improvements, whether patentable or not,

developed, created, generated or reduced to practice by you, alone or jointly
with others, as a result of your employment, which result from your employment
or which result from the use of the premises or property (including equipment,
supplies or Confidential Information) owned, leased or licensed by the Company
or which reasonably relate to the Business of the Company.

 

  (l)

“Parties” means, collectively, you and the Company and, for clarity, a “Party”
means any one of the Parties.

 

  (m)

“Person” means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative, regulatory body or agency, government or
governmental agency or entity however designated or constituted.

 

  (n)

“Products” means (i) therapies, approaches, screening methodologies, diagnostic
assays, therapeutic molecules, compounds, and any other products derived from
the discovery or development of molecular compounds that can be used to treat
human inflammatory diseases, autoimmune disorders and cancer for which a
research program has been initiated by the Company and disclosed to you;
(ii) any intellectual property or assets owned, licensed, sold, marketed or used
by the Company in connection with the Business, including enhancements,
modifications, additions or other improvements to such intellectual property;
and (iii) any other products or technologies that the Company discovers or
develops during the employment relationship.

 

  (o)

“Termination Date” means your last day of employment of May 31, 2020.



--------------------------------------------------------------------------------

  (p)

Use of the defined terms will include both the singular and the plural of each
such term, and such use will not be interpreted as changing the meaning first
given thereto.

 

2.

Employment

The terms of your employment will be as follows:

 

  (a)

Term: You will be employed for a fixed-term commencing on the Commencement Date,
and ending without any further action or notice by either party on the
Termination Date, subject to earlier termination in accordance with this
Agreement.

 

  (b)

Position and Responsibilities: You will be employed in the position of Chief
Financial Officer reporting to Jonathan Drachman, Chief Executive Officer. You
will perform or fulfil the duties and responsibilities as set out in Schedule A.

 

  (c)

Scope of Duties: During your employment you will devote the whole of your
working time, attention and abilities to your duties. You agree to give the
Company the full benefit of your knowledge, expertise, skill and ingenuity.

 

  (d)

Position May Evolve or Vary: You understand and agree that the above noted
duties and responsibilities, and your position, may evolve or vary from time to
time over the course of your employment to deal with changing business
conditions, expansion or reorganization, and/or an evolving regulatory
environment, and you consent to such reasonable variations in such duties and
responsibilities, and in the position, as may reasonably be required by the
Company from time to time as a result. The company shall not be deemed to have
waived the right to require you to perform any duties hereunder by assigning you
to any other duties or services or by assigning another individual to perform
your duties.

 

  (e)

Base Salary: You will receive an annual Base Salary of USD $380,000 for all
hours worked, exclusive of bonuses, benefits and other compensation, payable in
equal bi-monthly instalments, on the fifteenth day and last day of each month;
this amount will be pro-rated for any partial period of employment or less than
full-time work. Should the fifteenth or last day of any month not be a business
day, then your salary otherwise due on such date shall be paid to you on the
immediately preceding business day and will be subject to source deductions and
other deductions required to be deducted and remitted under applicable laws.

 

  (f)

Retention Bonus: You will be eligible for a one-time retention bonus of USD
$332,500 less statutory deductions, to be payable upon the earlier of (i) either
the termination of this Agreement by the Company on a without cause basis in
accordance with Article 5(c) of this Agreement and (ii) the Termination Date;
provided in each case that you execute a general release of claims in a form
provided by the Company. If you resign prior to the Termination Date or this
Agreement is otherwise terminated prior to the Termination Date under any
circumstances other than in accordance with Article 5(c), you will not be
entitled to the Retention Bonus.

 

  (g)

Excess Hours: You agree that as a manager or high technology professional as
defined in the Employment Standards Act of British Columbia, your hours of work
will vary and may be irregular and will be those hours required to meet the
objectives of your employment. You agree that the compensation described in this
Agreement compensates for you all hours worked.



--------------------------------------------------------------------------------

  (h)

Stock Options: No new Stock Options will be granted during the term of this
Agreement. Any Stock Options that were granted prior to this Agreement will
become fully vested as of the consummation of the contemplated merger. For the
avoidance of doubt, notwithstanding any other provision hereof, the Company
acknowledges that your termination of employment and subsequent commencement of
employment pursuant to this Agreement does not represent a break in or
termination of “Continuous Service” as defined in the 2014 Equity Incentive Plan
for purposes of the ability to exercise any such Stock Options granted prior to
the date of this Agreement.

 

  (i)

Vacation Entitlement: You will be entitled to twenty-five (25) days’ paid
vacation, pro-rated for any partial year of employment. Your vacation must be
taken in accordance with the Company’s vacation policy in effect from time to
time.

 

  (j)

Benefits:

(i) Subject to your insurability, you will be eligible to participate in an
individual extended health benefits plan paid for by the Company, covering MSP
premiums, employee health, medical or other related benefits which the Company
shall from time to time provide to its employees, subject to the policies and
procedures as set out by the Company and the insurer, until August 8, 2020. For
clarity, you will not be eligible to participate in a group health benefits
program provided by the Company.

(ii) The Company will provide you with a lump sum payment of CDN $2,000 on
August 8, 2019 to cover the differential cost in coverage amounts between the
group health benefits program which you may have participated in previously with
the Company, and the individual health benefit plan, for the period from August
8, 2019 until August 8, 2020. Such payment shall be treated as a taxable
benefit.

 

  (k)

Business Equipment and Other Expenses: The Company will provide you with a
computer for business use. You acknowledge that during the term of your
employment and thereafter this equipment remains the sole property of the
Company. The Company will reimburse you for all reasonable travelling and
out-of-pocket expenses actually and properly incurred by you in connection with
your duties under this Agreement and in accordance with Company policy and Board
approval, provided that you first furnish statements, and receipts or vouchers
for all such expenses to the Company.

 

  (l)

Policies. You will be required to comply with the Company’s policies which are
in effect as are implemented from time to time during the course of employment.
In particular, in compliance with our obligations as a public company, you will
be expected to comply with the Company’s Code of Business Conduct and Ethics,
Insider Trading and Trading Window, Whistleblower, Confidential Information and
Disclosure, Communications, Media and IT Policies.

 

  (m)

Tax Filing Support Services. The Company will provide you with, and cover the
cost of, U.S. and Canadian tax filing support services for the 2019 and 2020 tax
years.



--------------------------------------------------------------------------------

3.

Confidential Information

As consideration for your promotion and continued employment with the Company,
you covenant and agree as follows:

 

  (a)

General Obligation of Confidentiality: You acknowledge that the Confidential
Information is the exclusive property of the Company or Persons from whom the
Company has obtained its rights. You will treat the Confidential Information in
strict confidence and will not directly or indirectly, either during or
subsequent to your employment with the Company, disclose, allow access to,
transmit or transfer the Confidential Information to a third party (other than
the Company’s directors, officers, bankers, legal and financial advisors in the
ordinary course of business) unless otherwise required by law or by a regulatory
authority having jurisdiction over the Company, or except as previously approved
in writing by the Company. You will protect such Confidential Information from
disclosure by exercising a standard of care as may reasonably be expected to
preserve its secret and confidential nature. You acknowledge and agree that
nothing contained in this Agreement will be construed as an assignment to you of
any right, title or interest in the Confidential Information. All right, title
and interest relating to the Confidential Information is expressly reserved by
the Company. All documents containing Confidential Information are the property
of the Company. Without limiting the generality of the foregoing, you hereby
transfer to the Company the property rights in all documents that now or
hereafter may contain the Confidential Information.

 

  (b)

Use of Confidential Information: You agree that at all times during and
subsequent to your employment with the Company, you will not use any of the
Confidential Information in any manner except as reasonably required for you to
perform your duties for the Company. Without limiting the generality of the
foregoing, you agree that at all times during and subsequent to your employment,
you will not use or take advantage of the Confidential Information for creating,
maintaining or marketing, or aiding in the creation, maintenance or marketing,
of any product that is competitive with any of the Products.

 

  (c)

Prohibition on Copying: You will not copy or reproduce the Confidential
Information except in the course of your employment with and for the benefit of
the Company or with the written approval of the Company. All such copies remain
the property of the Company.

 

  (d)

Injunctive Relief: You acknowledge that irreparable harm may result to the
Company if you breach your obligations under this Article or under
subsections 4(d) and 4(e). You acknowledge that such a breach may not properly
be compensated by an award of damages. Accordingly, the Company’s remedy for any
such breach may include, in addition to other available remedies and damages,
injunctive relief or other equitable relief enjoining such breach at the
earliest possible date.

 

  (e)

Assignment: You agree to make full disclosure to the Company of each Development
promptly after its creation. You hereby irrevocably assign and transfer to the
Company, and agree that the Company will be the exclusive owner of, all of your
right, title and interest in and to each Development throughout the world,
including all trade secrets, patent rights, copyrights trademarks, industrial
designs and all other intellectual property rights therein, whether realized
within or beyond the scope of your employment, and regardless of the true
purpose of the employment relationship, and you irrevocably waive



--------------------------------------------------------------------------------

  all moral rights you may have in these Developments. You further agree to
cooperate fully at all times during and subsequent to your employment with
respect to signing further documents and doing such acts and other things
reasonably requested by the Company, at the Company’s expense, to confirm such
transfer of ownership of rights, including intellectual property rights,
effective at or after the time the Development is created and to apply for and
obtain patents or copyrights, industrial designs trademarks, other intellectual
property registrations or other similar rights covering the Development. The
Company will be exclusively entitled to make applications for registration of
all such rights, in the Company’s sole and unfettered discretion, in any
jurisdictions that the company deems necessary. Should the Company be unable to
secure your signature on any document necessary to apply for, prosecute, obtain,
or enforce any patent, copyright or other right or protection relating to any
Development, due to your incapacity or any other cause, you hereby irrevocably
designate and appoint the Company and each of its duly authorized officers and
agents as your agent and attorney-in-fact to do all lawfully permitted acts to
further the prosecution, issuance, and enforcement of patents, copyrights, or
other rights or protection with the same force and effect as if executed and
delivered by you. You agree that the obligations in this subsection will
continue beyond the termination of your employment with respect to any and all
Developments created during your employment. For purposes of the copyright laws
of the United States of America and other jurisdictions, to the extent, if any,
that such laws are applicable to any Confidential Information, it will be
considered a work made for hire and the Company will be considered the author
thereof.

 

4.

Obligations of Employment

You further covenant and agree as follows:

 

  (a)

Performance and Duty to the Company: Throughout your employment you will well
and faithfully serve the Company and use your best efforts to promote the
Business of the Company. You will act honestly and in good faith in what you
reasonably believe to be in the best interests of the Company. You will adhere
to all applicable policies of the Company and exercise the degree of care,
diligence and skill that a reasonably prudent Chief Financial Officer would
exercise in comparable circumstances.

 

  (b)

Business of the Company: You will not, during your employment with the Company,
engage in any business, enterprise or activity that is contrary to or detracts
from the due performance of the Business of the Company.

 

  (d)

No Personal Benefit: You will not receive or accept for your own benefit, either
directly or indirectly, any commission, rebate, discount, financial gratuity or
profit from any Person having or proposing to have one or more business
transactions with the Company, without the prior approval of the Board, except
that you may accept dinners, event tickets and other customary gifts with values
of less than US$200, as long as there is no frequent pattern of such customary
gifts from any person or entity, or related group of persons or entities, that
would give rise to the perception of a conflict of interest.

 

  (e)

Business Contacts: During your employment you will communicate and channel to
the Company all knowledge, business and customer contacts and any other
information that could concern or be in any way beneficial to the Business of
the Company. Any such information communicated to the Company as aforesaid will
be and remain the property of the Company notwithstanding the subsequent
termination of your employment.



--------------------------------------------------------------------------------

  (f)

Return of Company Property: Upon termination of your employment, you will
promptly return to the Company all Company property including all written
information, tapes, discs or memory devices and copies thereof, and any other
material on any medium in your possession or control pertaining to the Business
of the Company, without retaining any copies or records of any Confidential
Information whatsoever. You will also return any keys, pass cards,
identification cards, equipment or other property belonging to the Company. You
will be permitted to keep your laptop, cell phone and computer desk monitor upon
termination of your employment.

 

  (g)

Pre-existing Obligations: You are hereby requested and directed by the Company
to comply with any existing common law, contractual or statutory obligations to
any former employers and to any other Person. The Company is not employing you
to obtain the confidential information or business opportunities of any former
employers or any other Person.

 

5.

Termination

 

  (a)

Resignation: If for any reason you should wish to leave the Company, you will
provide the Company with three weeks’ prior written notice of your intention
(the “Resignation Period”). The Parties hereby agree that in order to protect
the Company’s interests, the Company may, in its sole and unfettered discretion,
waive the Resignation Period or any part thereof, and end your employment by
delivering to you a written notice accompanied by payment of your Base Salary
due to you during the remainder of the Resignation Period.

 

  (b)

Termination for Cause: The Company may terminate your employment at any time for
Cause, effective upon delivery by the Company to you of a written notice of
termination of your employment for Cause. You will not be entitled to receive
any further pay or compensation (except for pay, if any, accrued and owing under
this Agreement up to the date of termination of your employment), severance pay,
notice, payment in lieu of notice, benefits or damages of any kind, and for
clarity, without limiting the foregoing, you will not be entitled to any bonus
or pro rata bonus payment that has not already been awarded by the Board.

 

  (c)

Termination Without Cause: The Company may terminate your employment at any time
without Cause in accordance with the B.C. Employment Standards Act (“ESA”). You
acknowledge, agree and accept the incorporation of the termination provisions of
the ESA into this Agreement and expressly waive any right to reasonable notice
at common law. You agree that for the purposes of determining any entitlement
under the ESA, your start date with the Company is August 1, 2019.

 

6.

Agreement Voluntary and Equitable

The Parties agree that they each have carefully considered and understand the
terms of employment contained in this Agreement, that the terms are mutually
fair and equitable, and that they each have executed this Agreement voluntarily
and of their own free will.



--------------------------------------------------------------------------------

7.

Assignment and Enurement

You may not assign this Agreement, any part of this Agreement or any of your
rights under this Agreement without the prior written consent of the Company.
This Agreement enures to the benefit of and is binding upon you and the Company
and your respective heirs, executors, administrators, successors and permitted
assigns.

 

8.

Severability

If any part, article, section, clause, paragraph or subparagraph of this
Agreement is held to be indefinite, invalid, illegal or otherwise voidable or
unenforceable, the entire Agreement will not fail on the account thereof and the
validity, legality and enforceability of the remaining provisions will in no way
be affected or impaired thereby. Further, if any provision of this Agreement is
held by a court of competent jurisdiction to be excessively broad as to
duration, activity, geography, or subject, it shall be deemed to extend only
over the maximum duration, activity, geographic extent, and subject as to which
such provision shall be valid and enforceable under applicable law.

 

9.

Entire Agreement

This Agreement constitutes the entire agreement between you and the Company with
respect to the subject matter herein and cancels and supersedes all previous
invitations, proposals, letters, correspondence, negotiations, promises,
agreements, covenants, conditions, representations and warranties with respect
to the subject matter of this Agreement. There is no representation, warranty,
collateral term or condition affecting this Agreement for which any Party can be
held responsible in any way, other than as expressed in writing in this
Agreement. No change or modification of this Agreement will be valid unless it
is in writing and signed by both Parties.

 

10.

Notice

Any notice required or permitted to be given hereunder must be in writing and
will be sufficiently given or made if delivered by hand to you or to the Chair
of the Board, as appropriate, or delivered or sent by registered mail, fax or
e-mail to the address of the Parties set out below. Any notice so given will be
deemed to have been given and to have been received on the day of delivery if it
is a business day and otherwise on the next succeeding business day or, if
mailed, on the third business day following the mailing thereof (excluding each
day during which there exists any interruption of postal services due to strike,
lockout or other cause). Addresses for notice may be changed by giving notice in
accordance with this section.

 

Aquinox Pharmaceuticals (Canada) Inc.

450 – 887 Great Northern Way, V5T 4T5

Vancouver, British Columbia

Attn: President & CEO

Fax: 604-295-4748

  

Kamran Alam

 

 

kalam@aqxpharma.com

 

11.

Non-waiver

No failure or delay by you or the Company in exercising any power or right under
this Agreement will operate as a waiver of such power or right. Any consent or
waiver by any Party to this Agreement to any breach or default under this
Agreement will be effective only in the specific instance and for the specific
purpose for which it was given.



--------------------------------------------------------------------------------

12.

Survival of Terms

The provisions of sections 1, 3, 8, 9, 12, 13, 14 and 17, and of
subsections 4(d) and 4(e) of this Agreement will survive the termination of your
employment.

 

13.

Further Assistance

The Parties will execute and deliver any documents and perform any acts
necessary to carry out the intent of this Agreement.

 

14.

Equitable Remedies

You hereby acknowledge and agree that a breach of your obligations under this
Agreement would result in damages to the Company that could not be adequately
compensated for by monetary award. Accordingly, in the event of any such breach
by you, in addition to all other remedies available to the Company at law or in
equity, the Company shall be entitled as a matter of right to apply to a court
of competent jurisdiction for such relief by way of restraining order,
injunction, decree or otherwise, as may be appropriate to ensure compliance with
the provisions of this Agreement. The Company hereby acknowledges that any
material unilateral change or modification to this Agreement or a material
adverse change to your position, duties or compensation, without your prior
written consent, except as provided for in section 5, may constitute
constructive dismissal or breach of contract and, in addition to all other
remedies available to you at law or in equity, you shall be entitled as a matter
of right to apply to a court of competent jurisdiction for compensation, relief
or other award as may be determined appropriate in the circumstances to ensure
compliance with the provisions of this Agreement.

 

15.

Conflict

In the event of any conflict between the terms and conditions of this agreement
and any other agreement, the terms of this agreement shall prevail.

 

16.

Time

Time is of the essence of this Agreement.

 

17.

Governing Laws

This Agreement will be governed by and construed in accordance with the laws of
British Columbia and the laws of Canada applicable in British Columbia. Each
Party attorns to the non-exclusive jurisdiction of courts of British Columbia.

 

18.

Independent Legal Advice

You acknowledge that you have been given an opportunity to seek independent
legal advice with respect to the terms of this Agreement prior to its execution
and have been advised to do so by the Company and that you understand the terms
and rights and obligations under this Agreement.



--------------------------------------------------------------------------------

19.

Counterparts

This Agreement may be executed in two or more counterparts, each of which will
be deemed to be an original and all of which will constitute one Agreement.

Aquinox Pharmaceuticals (Canada) Inc.

 

By:

 

/s/ David J. Main

Name:

 

David J. Main

Title:

 

President and Chief Executive Officer

Date:  

August 5, 2019

I acknowledge and accept the terms and conditions of my employment with the
Company as set out above. I agree that because I received good and valuable
consideration in the termination of my employment from the Company on August 8,
2019, that I am commencing this Term of employment as a new employee for all
purposes:

 

SIGNED, SEALED AND DELIVERED by Kamran Alam in the

presence of:

  

)

 

)

      )    /s/ Sean Barnicle    )    Signature of Witness   

)

)

   Sean Barnicle    )    /s/ Kamran Alam Name of Witness   

)

)

   Kamran Alam         )    Date: August 5, 2019 Address of Witness    )   
Vancouver, BC V6G 2PS   

)

)

      )       )    Accountant    )    Occupation of Witness    )   



--------------------------------------------------------------------------------

SCHEDULE A

Responsibilities and Duties

Job responsibilities include, but are not limited to, the following activities:

JOB DESCRIPTION (Brief Listing of Major Job Duties)

The Vice President Finance and CFO is responsible for all company finances,
financial reporting (internal & external), business development, and the
financing and business strategies for the Company.

The CFO reports to the CEO and is responsible (directly or indirectly) for all
of the members of the finance team and business development team.

ESSENTIAL FUNCTIONS (Essential Functions & Responsibilities)

 

           

Description

   % 1.   

Corporate Finance & Corporate Strategy

 

•  Strategic Plan – work in conjunction with the executive team to implement and
carry out strategic plan.

 

•  Financial Strategy – works with the CEO to achieve financing goals for the
company.

 

•  Build/manage relationships with current and potential future Investment
bankers to optimize financings/M&A opportunities and timing.

 

•  Budgeting & Cash management -plan, implement, and report on internal
budgets/investment in programs/projects/infrastructure to optimize shareholder
value/return on investment.

 

•  Cash Flow Projections -short-term-long-term -create 3-year plan & maintain to
incorporate ongoing business strategy and financing strategy.

   35% 2.   

Financial Accounting/Reporting & Compliance

 

•  Manage all aspects of public company requirements, such as SEC reporting, SOX
internal control assessment, stock exchange rules, board and committee
activities, shareholder reporting, and annual meetings:

 

•  Financial reporting to Board & Management-present management reports to Board
and Management as per pre-set reporting schedule and provide verbal updates as
required.

 

•  Financial Statement Review-review of all statements for external publication
and internal analyses of revenues, expenditures, assets & liabilities.

 

•  Responsible for all Canadian and US regulatory filing requirements including
Sarbanes Oxley in line with securities guidelines, ensuring continued
compliance.

 

•  MD&A & Shareholder Messages -update & maintain MD&A to current reporting.
period, as applicable.

 

•  Supervise Finance Team.

 

•  Liaison with solicitors and auditors -with respect to reporting requirements,
legal documents and filings.

   25%



--------------------------------------------------------------------------------

           

Description

   % 3.   

Investor Relations

 

•  Develop and maintain relationships with investors in order to maximize the
value of the corporation and raise capital as appropriate and necessary:

 

•  Shareholder Relations – answer shareholder questions when appropriate (re
finances, budge, etc).

 

•  Banker Conferences and NDRs- participate in meetings with current and
potential future investors as needed.

 

•  Analyst relations - Meet with analysts & maintain dialogue re company’s
progress (in conjunction with CEO & Investor Relations Team).

   15% 4.   

Corporate Secretary/Governance

 

•  Establish credibility throughout the organization and with the Board as an
effective developer of solutions to business challenges:

 

•  Manage dissemination of Board materials, and capture minutes of meetings

 

•  Maintain good Corporate Governance practices at the Board level and within
the organization

 

•  Participate in strategic and finance-related discussions at the Board and
Audit Committee level

   10% 5.   

Business Development & Business Operations

 

•  Business Development- in conjunction with CEO develop and implement strategy
and plan for %partnering/M&A. Responsible for overseeing licensing/partnering
and due diligence process.

 

•  Supervise BD team

 

•  Risk management & assessment, insurance, treasury management.

 

•  Contract Review & Negotiation - review all material corporate contracts,
related financial information & negotiable terms, before finalization.

 

•  Enhance and/or develop, implement and enforce policies and procedures of the
organization by way of systems that will improve the overall performance and
effectiveness of the corporation.

   25%

JOB SPECIFICATIONS

 

         

SP

  

RD

1.    Designated CMA, CGA or CA with min. ten years’ experience.    X    2.   
Demonstrated US GAAP reporting requirements.    X    X 3.    Experience
achieving public equity financing and alternate sources of capital.    X    X 4.
   Working experience with Sarbanes/Oxley reporting requirements & Corporate
Governance compliance.    X    X 5.    Knowledge of Industry/Competition.    X
   6.    Public Speaking.    X    X 7.    Demonstrated ability to build
collaborative and strategic relationships to support the requirements of the
role.    X    8.    Demonstrated strategic thinking and leadership ability.    X
   9.    Proactive and forward thinking.    X    10.    Ability to motivate and
challenge peers and direct reports.    X    11.    Ability to quickly adapt and
support changing business needs.    X    12.    Ability to wear many hats, be
productive and deliver on responsibilities.    X    13.    A “make it happen”
attitude, long with a strong commitment to teamwork, and initiative.    X   